While I am in accord with the conclusion reached in this case, I believe the court should have called upon counsel to brief a question of jurisdiction, which has neither been raised nor discussed by the attorneys, but which relates to the jurisdiction of the industrial accident board to try the case and our jurisdiction to decide it, on the merits, on appeal. As pointed out in the foregoing opinion, I. C. A., sec. 43-1101, subsec. 6, as amended by Sess. Laws 1935, chap. 147, provides for payment of $1,000 into the state treasury, to be deposited in the industrial administration fund, if no claim for compensation is made by a dependent of a deceased employee within one year after *Page 803 
his death or, if a claim is made and filed within a year, no dependency is proven. That provision makes necessary a decision as to whether claim for compensation has been made within a year by one asserting his dependency on deceased and, if it has been, whether claimant was dependent within the meaning of the workmen's compensation law. It also makes necessary a decision as to what deductions, if any, shall be made from the $1,000 which the employer, or his surety, must pay. I doubt if these questions should be decided by the board which will be the beneficiary if the $1,000 is paid into the treasury. Section43-1309 provides:
"All expenses incurred by the board pursuant to the provisions of this act, including the actual and necessary traveling and other expenses and disbursements of the members thereof, its officers and employees incurred while on business of the board, either within or without the state, shall, unless otherwise provided in this act, be paid from the industrial administration fund after being approved by the board upon claims therefor to be audited and approved by the state board of examiners."
Several cases involving the right to have moneys paid into the treasury to be deposited in the industrial administration fund have been before us on appeal from orders of the board, but this jurisdictional point has not been presented. It seems to me that, since the jurisdiction of the court as well as that of the board, is involved, we should order the question briefed and decide it. *Page 804